       Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 1 of 14 PAGEID #: 4
        ^ V 2^ •J-



  NOV O     iLiJ
                             m      THE UNITED STATES DISTRICT COURT
KICHAKO
   CUnUOtNV.AACltJ
          Coun                        SOUTHERN DISTRICT OF OHIO
CINCINNAVI'O"*"                           WESTERN DIVISION



      DAVm A. JOHNSON

                     Plaintiff,
      vs.

                                           CASE NO.:
                                                            ''S20CV880
      SIEMENS INDUSTRY INC.

                     Defendant.




                                       COMPLAINT FOR DAMAGES


              COMES THIS DAY, Plaintiff David Johnson ("Plaintiff' or "F "me" or "my") who

      complains against Siemens Industry Inc. ("Defendant" or "Siemens"). Plaintiff brings his

      discrimination claims pursuant to Title Vn of the Civil Rights Act of 1964,42 U.S.C. §§ 2000e

      to 2000e-17 ("Title VIT'); the Americans With Disabilities Act, 42 U.S.C. §§ 12101, et seq.

      ("ADA"); andthe Rehabilitation Act of 1973,29 U.S.C. §§ 701, etseq. Plaintiffalso brings claims

      directly against Defendant for its unlawful retaliation against Plaintiff in violation of Title VII

      during the actionable period, and seeks equitable relief, actual damages, and attorney's fees and

      costs for those violations.


                                       JURISDICTION AND VENUE


      1.      Jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 451,1331,1337, 1343 and

      1345. This action is authorized and instituted pursuant to Sections 703(a), 704(a), 706(fXl),

      706(fX3), of Title VH of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2(a),

      2000e-3(a), 2000e-5(fXl). 2000e-5(fX3), Section 102 ofthe Civil Rights Act of 1991,42 U.S.C.

      §1981a, Ohio Revised Code §§ 4112.02, 4112.99, and the Rehabilitation Act, 29 U.S.C. § 794;

                                     l|Complaint for Damages
                                     David Johnson v.          Siemens
 Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 2 of 14 PAGEID #: 5




(2) race discrimination in violation of 42 U.S.C. § 1981 and Ohio Revised Code § 4112.99; (3)

retaliation in violation of 42 U.S.C. § 1981 and Ohio Revised Code §§ 4112.02,4112.99.

2.      The employment practices alleged to be unlawful were committed within the jurisdiction

of the United States District Court for the Southern Distria of Ohio.

                                                   PARTIES


3.      My name is David A. Johnson. My address is 2515 Meyeriiill Drive, Cincinnati, Ohio

45211. My telephone (513) 289-7504.1 am the PlaintifiT in this action, proceeding pro se. I am an

African American, Male, who is 53 years old, and therefore a member of a protected class.

4.      The name ofthe employer that I am filing this Complaintfor Damages against is Siemens

Industry Inc. ("Work"). Their address 4620 Forest Ave, Cinciimati, OH 45212. Their telephone

number is (513) 272-4500.

5.      Defendant Siemens Industry Inc. is a FOREIGN CORPORATION registered with the

Ohio State Corporation, which is assigned Entity #: 1038340. Defendant Siemens Industry Inc.

can be served with via its re^stered agent, to-wit:

                                     CT CORPORATION SYSTEM
                                    4400 EASTON COMMONS WAY
                                                   SUITE 125
                                          COLUMBUS OH 43219'

6.      Defendant has more than 15 employees. Defendant engaged in disability discrimination

in violation of the Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as well as

the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq, Ohio Revised Code

§§ 4112.02, 4112.99, and the Rehabilitation Act, 29 U.S.C. § 794; (2) race discrimination in

violation of42 U.S.C. § 1981 and Ohio Revised Code § 4112.99; (3) retaliation in violation of42

U.S.C. § 1981 and Ohio Revised Code §§ 4112.02,4112.99.


' httDs://busiiiesssearch.ohiosos.eov/ (Last viewed on October 31", 2020).

                                 2|Complaint for Damages
                                David Johnson                 v.   Siemens
 Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 3 of 14 PAGEID #: 6




                                 CF.NFRAI. AIJ.FCATinNS


             Disability Discrimination Under Titie VII, ADA, RehabiUlation Act

7.     More than thirty days prior to the institution of this lawsuit. Plaintiff, a former employee

of Defendant, filed a charge of discrimination with the EEOC alleging violations of Title Vn by

Defendant.


8.     All conditions precedent to the institution of this lawsuit have been fulfilled.

9.     A tiue and complete of Defendant's Dismissal and Notice of Rights and Notice of Suit

Rights issued by the U.S. Equal Employment Opportunity Commission on August 13'*', 2020, is

attached hereto as Plaintiffs Exhibit A.

10.    Plaintiff David Johnson is an individual with a disability.

11.    Plaintiff was hired by Defendant as a Utility Cleaner, on or about September 9*^, 2019.
12.    At all times relevant hereto. Plaintiff was qualified for his job with or without reasonable

accommodations.

13.    In September of 2019, I turned in my Doctor's Note for my American with

Disabilities Act reasonable accommodations to Siemen Industries Inc.'s Human Resources

Department and their company nurse, which explains that I have a disability, and

which reasonable accommodations I required.

14.    On or about October S"**, 2019,1 told my supervisor Mr. Kroeger that I am on ADA and

that I take medication. He let me have my accommodations.

15.    On orabout January 7'^', 2020, after explaining to manager Lyle Baylor, in hisoffice, that
I am on ADA, that due to my disability, I needed to check my blood sugar, and potentially inject

insulin. I also told him that I turned in my paperwork fi'om my doctor a few weeks after I got

hired and that I requested accommodations on my job application when I ^plied for this job.


                            3|Complaint for Damages
                            David Johnson            v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 4 of 14 PAGEID #: 7




Therefore, at all times relevant hereto my managing supervisor was duly aware of my disability

and my reasonable accommodations.

16.    On or about January          2020, 10 days later, I was told by a white, male, second shift

supervisor, that I was not allowed to take my medication on company time. This was in my shop

area, while I was doing my paperwoik and attempting to my taking life sustaining and doctor

prescribed medication. Took sick time, the harassment made me my disease worse.

17.    On orabout January 23"*, 2020,1 was subject to ongoing harassment by my Supervisors,

which made my disease and medical conditions exasperate.

18.    Due to my supervisors refusing to allow me to check my blood sugar of take my

medication, on or about January 23"^, 2020, 911 was called, and EMS determined that I was

having a medical emergency, who took me to the hospital.

19.    As a Direct and Proximate cause of his disability, even though he was qualified for his job

with or without reasonable accommodations. Plaintiff was unlawfully terminated on

January 23*^, 2020, by the Defendant and therefore sustained suffered an adverse employment

action because of his disability.

                        Discrimination Based Upon Race and Etfanicitv


20.    Plaintiff David Johnson is an African American, Male, aged 53 years, and therefore a

member of a protected class.

21.    At all times relevant hereto. Plaintiff was qualified for his position.

       While working for the Defendant, everyone in my workshop was white, I was the only

black. From day one, I was treated differently by my Supervisors than other similarly situated

employees.




                             4|Complaint for Damages
                             David Johnson            v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 5 of 14 PAGEID #: 8




22.    Mr. Kroeger told me I am doing a good job. He got more work out of me, than Wade,

the co-worker that had this job.

23.    On or aboutNovember4^, 2019,whenI was in the office with the workcrew,MarkPhair

who is a supervisor of the house keeping contractors, told me to do a job that was not vdthin my

job description, and to work with other house cleaning personnel. He was not my immediate

supervisor. Mark Phair is a white male.

24.    Onor about October 9***, 2019,1 received a one-month review. I was toldby Mr. Kroeger

that it was his first time he did a one-month review of an employee. My co-worker, Jesse who is

a white male, smd to me he never received the same treatment.

25.    Onorabout October lO"*, 2019, while working in thefactory, a worker gotclose to hitting

me with the Defendant's forklift. 1 moved from being hit, ending up outside the garage door. A

white supervisor screamed at me front of many co-woikers. When I racplain I was moving from

being hit, he did not stop screaming. The supervisor never yelled at the white employees as he

did me. His actions were a direct and proximate cause of my race and ethnicity.

26.    On or about October 11*, 2019, Lyle Baylor - Manager, came to me as I was working

and wanted to know what happened on October lO"*, 2020, regarding screaming supervisor. He

told me he will review the Defendant's security camera and investigate the incident.

Notwithstanding, nothing ever became ofMr. Baylor's alleged investigation.

27.    On or about October 17'*', 2019, two, white, union stewards, named Kick andJesse, went

into my personal logbook. My logbook says "hands off' with my name on it.

28.    On or aboutNovember19'*', 2019, a whiteco-workerhad an outbursttOAvards me because

I said he was a "bailer." I immediately told Mr. Kroeger.




                             SjComplaint for Damages
                            David Johnson           v.   Siemens
 Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 6 of 14 PAGEID #: 9




29.    On or about December IG"', 2019,1 was told by Jessie, who a co-worker like me, and a

Union Stewart, that he was filling in for my supervisor, who is off for a back operation.

30.    On or about December 20"', 2019 I was ordered around by a contractor, who is not my

boss, by Mark Phair, who is a white male.

31.    On or about December 29"*, 20191 was told by Jesse, a SIEMENS boss will be helping

him out, and that I cannot use my desk anymore. All of my things that I had on the desk had to

be moved. This boss was Dennis Baker, who is a white male.

32.    On or about January 6"*, 2019.1 was being stalked while trying to take my medication.

This stalker was (Otis Smith). I Went to the union president and chief steward about the stalker

and Mark the contractor. It went nowhere. All were white males.

33.    On or about January 6"*, 2019, a black, female, co-worker, told me at work she had

experienced some ofthe same behavior by Otis Smith. Later that night the stalker was continuing

to stalk me, coming from restroom. It was Otis Smith.

34.    On or about January 6"*, 2019, there were all white males in the meeting (save myself)

when I complained to my supervisor about the stalker and being treated differently the other

similarly situated white supervisors. I was confronted with hostility

35.    On or about January 14"*, 2019,1 was the only black worker on third shift forced to be

moveto 1®* shift. My co-workerswere all white in the DPM. They made blackjokes to me because

I am black.

36.    On or about January 15"*, 2020,1 received a false write-up, alleging that I was notdoing
my job., and for being argumentative. It was explained to me that it was from some incident that

took place months prior to the date the write-up was being issued. I ask why it took 3 months to

know recycling is my job.



                            6|Complaint for Damages
                            David Johnson            v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 7 of 14 PAGEID #: 10




                                            Retaliation


37.    Onor about January 9^, 2020,1 was told to do a job 1felt unsafe doing, to-wit; to drive a

big floor sweeper in a tight area. Later in the office, a supervisor Mr. Baker question me why I

did not run the sweeper. When I told him that I was untrained on the machine and therefore I

believed it to be unsafe. He expressed an angry outburst, yelling and throwing his arms up in the

air.


38.    Onorabout January H**", 2020, Mr. Baker toldmein theoffice myjob my from 3 shift to

1^ shift. Management know I work a 1®* shift job. That it was agreement which is why I took 3"^
shift. My supervisor told to me, the only way I go on 1®* shift, when business is slow when

everyone on 3"* shiftwill go on 1^ shift.

39.    On orabout January 14''', 2020, my co-worker in the DPMI work was all white males in

made black jokes about me. But I got a write up for saying bailer to a white co-worker.

I was told by a white supervisor, I am not allowed to take my medication on company time.

40.    Mr. Kroeger as me to assist, a maintenance co-worker Jessie. A maintenance clean-up

job.

                                       LEGAL CLAIMS


41.    Plaintiff herd)y incorporates the foregoing paragraphs as if fully set forth herein.

42.    By their conduct above, Siemens have violated Title I of the ADA, 42 U.S.C. § 12111, er

seq., and its implementing regulation, 29 C.F.R. Part 1630, which mandate that covered

employers, such as Siemens, not discriminate against qualified individuals on the basis of

disability in employment practices. 42 U.S.C. § 12112(a); 29 C.F.R. § 1630.4.

43.    An employer discriminates against an otherwise qualified individual on the basis of

disability when it does not make "reasonable accommodations to the known physical or mental



                             7|Complaint for Damages
                            David Johnson            v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 8 of 14 PAGEID #: 11



limitations"    of    the    individual,   unless       the    employer   '*can   demonstrate   that

the accommodation would impose an undue hardship on the operation of the business ..."

42 U.S.C. § 12ll2(bX5XA); 29 C.F.R. § 1630.9(a).

44.     Siemens knew Plaintiff had a disability since at least 2019 when he filed a grievance

relating to his diabetes.

45.     Plaintiff requested reasonable accommodations, but Siemens never meaningfully

considered or offered Complainant any form of reasonable accommodation to perform the

position of Custodian.

46.     During all relevant times. Plaintiff was qualified for the Utilities Cleaner position with

Siemens because he could perform the essential functions of the job with reasonable

accommodations. 42 U.S.C. § 12111(8), 29 C.F.R. § 1630.2(m).

47.     As a result of Siemens' discriminatory conduct. Plaintiff suffered and continues to suffer

damages.

                                              COUNT I
                            Discrinunation Based on PUunAfTs Disability


48.     Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

49.     Plaintiff is an individual with a disability.

50.     Plaintiff is otherwise qualified for his job with or without a reasonable accommodation.

51.     Plaintiff suffered an adverse employment action because of his disability.

                                            COUNT n
                                    Racial Discrimination Churn


52.     Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

53.     Plaintiff is a member of a protected class.

54.     Plaintiff was qualified for his position with or without any reasonable accommodations.


                               8|Complaint for Damages
                              David Johnson               v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 9 of 14 PAGEID #: 12



55.    Plaintiff suffered an adverse employment action

56.    The adverse action occurred under circumstances giving rise to an inference of

discrimination.

                                            COUNT in
                                            Retaliation

57.    Plaintiff hereby incorporates the forgoing paragraphs as if fully set forth herein.

58.    Plaintiff participated in a protected activity.

59.    A materially adverse action taken by the employer

60.    There ousts a requisite level of causal connection between the protected activity and the

materially adverse action.

                                            COUNT VI
                                   Hostile Work Environment


61.    Plaintiff hereby incorporates the foregoing paragraphs as if fully set forth herein.

62.    Plaintiff was subjected to bad conduct that was motivated based on Plaintiff sex, color,

race, religion, age, disability, genetic information, or national origin, which was so intimidating,

hostile or offensive that a reasonable person would not be able to bear it.

63.    Defendant's conduct occurred over a long period of time and severely impacted the

Plaintiff's work.

64.    Defendant's bad conduct materially altered the terms and conditions of employment and

was pervasive.

65.    The Defendant is liable because the Defendant knew about the bad conduct of the

Defendant's co-workers and supervisors and failed to take reasonable steps to stop this behavior,

thereby creating or allowing a hostile work environment.




                             9|Complaint for Damages
                             David Johnson               v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 10 of 14 PAGEID #: 13




                                   PRAYER FOR RELIEF


66.    As illustrated above, I believe that I was discriminated and retaliated against by the

individuals designated above due to my filing of grievances against Siemens and, by same said

individuals, denied adequate and reasonable accommodations for my disability, tantamount to

deliberate indifference, because, same said individuals Icnew of, and disregarded my serious

medical needs that has and apparently will continue to cause me undue hardship, and put me at a

serious risk of medical complications at no fault of my own, who also discriminated against me

on the basis of race, sexual orientation, and religious belief while knowingly and intentionally

maintaining a hostile work environment.

67.    Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant, its officers, successors,

assigns and all persons in active concert or participation with it, from engaging in any employment

practice which retaliates against employees who complain about discrimination;

       B.      Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for employees who exercise their federally protected

rights to complain about discrimination and which eradicate the effects of its past unlawful

employment practices;

       C.      Order Defendant to make whole Mr. Johnson by providing appropriate backpay

with prejudgment interest, and other affirmative and equitable relief necessary to eradicate the

effects of its unlawful employment practices, including but not limited to, rightful-place

reinstatement or front pay;




                              10|Complaint for Damages
                              David Johnson          v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 11 of 14 PAGEID #: 14




        D.      Order Defendant to make whole Mr. Johnson by providing compensationfor past

and future pecuniary losses resulting from the unlawful employment practices described above,

including but not limited to job search expenses and medical expenses;

        E.      OrderDefendant to make whole Mr. Johnson by providing compensation for past

and future non-pecuniary losses, including emotional pain, suffering, inconvenience, mental

anguish, loss ofenjoyment of life, and humiliation;

        F.      Order Defendant to pay Mr. Johnson punitive damages for its malicious and/or

reckless conduct described above, in amounts to be determined at trial;

        G.      Order Defendant to provide training to its officers, managers and employees

regarding discriminatory harassment and retaliation in the workplace;

        H.      Grant such further relief as the Court deems necessary and proper in the public

interest; and

        I.      Award the Commission its costs in this action.


                                     JURY TRIAL DEMAND


         The Plaintiff requests a jury trial on all questions of fact raised by its Complaint.



                                                                /^/
                                                                              Mr. David A. Johnson
                                                                               2515 Meyerhill Drive
                                                                             Cincinnati, Ohio 45211
                                                                                    (513) 289-7504
                                                                              dpi averS 9@vahoo.com




                             lljComplaint for Damages
                             David Johnson             v.   Siemens
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 12 of 14 PAGEID #: 15




                                         VERIFICATION


       I hereby realleges the forgoing paragraphs as if fully set forth herein. All exhibits

attached hereto are hereby incorporated by reference as if hdly set forth herein.

       Pursuant 28 U.S. Code § 1746, I, the undersigned, Mr. David A. Johnson, declare

(or certify, verify, or state) under penalty of perjury that the foregoing is true and correct, and as

to those statements made upon information and belief, I believe them to be true and correct to the

best of my information and belief.

       Executed at Cincinnati, Ohio, on October 31^, 2020.



                                                                /ytJ              ^

                                                                              Mr. David A. Johnson
                                                                               2515 Meyerhill Drive
                                                                             Cincinnati, Ohio 45211
                                                                                    (513) 289-7504
                                                                             dplaver39@.vahoo.com




                             12{Complaint for Damages
                             David Johnson             v.   Siemens
 Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 13 of 14 PAGEID #: 16




ffOC Tnr*                              U.S. Equal Employment Opportunity Commission

                                               Dismissal and Notice op Rights
To       David A. Johnson                                                               Cincinnati Area Office
         2S15MyerHiUOrive                                                               John W. Peck Fed. BIdg
         Cincinnati. OH 45211                                                            550 Main Street Suite 10-191
                                                                                         Cincinnati, OH 45202



     •                      On eehaifofpefsofi<$> aggnevedwhose ktoitiy e
                            CONFIOBNTIAL (79CFRS1601 7/a))
 EEOCCtwge No                                 EEOCRepiesentatne                                                     TelephoneNo
                                              Mara Smith,
 473-20204)1250                               investlaator Support Asst                                             (513) 914-6014
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
     •           The bets alleged in the charge tail to state adavn under any of the statutes enforced by the EEOC
     I      I          allegations did not mvotve adisability as delinad by the Americarrs With Disabilities Act
     •           The Respondent employs less ttian the required number of employees or is not otherwise covered by ttie statutes
     t .1        Your charge was not tmely filed with EEOC. in ottter words, you waited too long after the datB(s) of the alleged
                 discrimination to ille your charge
     1X1 The EEOC issues the following determination. Based upon its investigaton. the EEOC is unable to conclude that the
                 mfbrmation obtained establisties violabons of tfte statutes. This does not certiiv lhat Itie respondent ismcompliance with
                 thestatutes No firKfing is made as to any other Issues that might be construed as having beenraised bythis cttarge
     •           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated ttus charge
     •           Other (bneOy state;

                                                      - NOTICE OF SUIT RIGHTS -
                                                 (SeottieetkOionalmtannationattaelwdtottiistom)
Title Vii, the Americans with Disabilities AcL theGenetic information Nondiscrhnination Act. ortheAge
Discrimination in Employment Act: This will bethe only notice ofdismissal and ofyour right tosue that we will send you
You mayfile a lawsuit against the respondent(8) underfederal law based on this charge in federal or state court. Your
lawsuit must be filedWITHIN 90 DAYS of your receipt of this notice; or your right to sue basedonthis charge will be
tost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed infederal or state court within 2 years (3 years forwiliful vtofatkms) of the
aUeged EPA underpayment This means that backpay due for any violations that occurred more than 2 vears (3 vearsi
before you file suit may not be coiiectibie.

                                                                 On behalfgLtt)e,£;pwi»S«op
                                                 Melanie LBreen                                                    August i3,2020
 Eneloiurests)
                                                                Melanie L Breen,                                         fOa» uaoetti
                                                              Area Office Director
            Tamika Lynch, Esq.
            Sr. Counsel
            SIEMENS CORPORATION
            1000 Deerfietd Parkway
            Buffalo Grove, IL 60089




                                                                                           Plaintiffs Exhibit A
Case: 1:20-cv-00880-MRB-KLL Doc #: 1-1 Filed: 11/02/20 Page: 14 of 14 PAGEID #: 17




         Amended Charge of Discrimination                                            Charge Presented To;                       Charge
      TliltlarmBairMtadbythcmiKyActomT* s«CTKto*rt Piwkt An
           SUtKtMnt and othar Wemmloo Worn ceniirftMwotMs term.
                                                                                 I          eeoc                      473-2020-01250
                                               omo aVlL RIGHTS OOWMISSIQW                                                       and EEOC
                                                         nrWivlactM

 Nam* fV>4c>r*<*r'_ Ml. Ml/
                                                                                                    >tacn* Phena              Yaar or Birth

 MR. DAVID AJOHNSON                                                                           (513) 280-7504                    1967
><T*«Aaat#is                                                     cav. Slat* and SP Cod*

2515 MYER HOI DRIVE. CMONNAU OH 452U                                                                             LISECOC
                                                                                                                 CiNClNNAII AKtA QFUCe
                                                                                                                 RECEIVED 0= 03 20

                                                           ABwey. AppfenHceshlp Cofrwntttdo. or Slat* or Local GcMerttntdrtt Agdocy
IThat»Bdliove DttCTlrtilnated Apatrtit Md cr Others. ItfmorB Ount 0>ftUst underPARTICULARS Oetotr.l
                                                                                            Mo. Bmoeweh., Mxiai* i

 SIEMENS INDUSTRY INC
 StnMAddreLS
                                                                 Cdy. Stata and Zip Cod*

4620 FOREST AVENUE. NORWOOD. OH 45212




OSCRMItW-nON USED ON lOMjABRaMMrrteiftBL/                                                           OATE(S) OrSCRIMINATION TOOK PLACE

        RACE Q COm«                      SEX      I INEUCIOM | }WATIOMAL OBISW                        09-09-2019
                                                                                                          Earlmt

                                                                                                      09-09-2019
                                                                                                                             07-14-2021
                                                                                                                               LaCeit

                                                                                                                             07-14-2020
     1XIRCT^TION I IACE fX| DiSABIUTT                            ( jGQIEncINKM«tAT10N
        • OTHER/Speedy;                                                                                     j—I cONTlNtmGACnCN
                                                                                                                     COtmNUMG ACTION
THE PARTICULAftS ARE iVtuaoanajfmprr B/?***< attfc/: *ztrM                                        I •• .
                                                    l I»sthe 00lyAJ«canAmerion employed In
 ^WOrishop. Inotflted Respondent of my need for ecamimGdBtion  upon appMnalbr my phones a
 UU^fOe^. Respendeni Initially approved my ecccxwiKhiBUon after recehrlng documertfattan
 pm^tvnvdoctor. Iw«laterbyettuceslansuperb
 my medication oncompany time. Dming my empk^meiA Ims harassed by various mmifaers of
 manegei^ andsubjected to radaBy charged comments at the hands ofmyco-wofkere. After
 cormMning  to management on several occasions regarding the way Ihwt bewi treatecL Siefnens
 tarminatBd my wnploymanL

  n. Mmagament Isresponsible tor the abovediscriminetory actions.

 Act of1964. asamended, andtheAmerleans with DISBbUities Act of1990. as amended.
 I»rant «Ws ef-JQa     «r*h bocti th*EEOC araj (h*SUta or local AooncY.
"and
   t"?'Iwin. coo^ta fuUy wkx tnwn In »wpnxMaing""dftNt orphone
                                                    ofmy  chargeRumtw
                                                                 in
•ccor^nc* win mmr proeadum.                                  *
                                                                           Iswear or afflrtTtahal: l haveroad the above charge andthat It
                                                                           IS true to the best of mykrteerledge. Information and belief
                                                                           SIGHA-niK or COHPIAINAMT



                                                                           Soas^EPANt/aMOBWTOBPqREWETteSDATE
                                                                           {monfn, ^r.
                                                                                                             1t \I^1 iI'^
